DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 10-20 in the reply filed on 8/26/22 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 8, 9, 13 and 15-18 of U.S. Patent No. 8,544,684. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of of claims are drawn to an apparatus comprising a housing a plurality of tabs stemming from the housing, a rotatable platform, a screw-complex coupled to the rotatable platform a elevator coupled to the screw-complex and a dispenser coupled to the end of the housing.  Beth sets recite that the tabs extend in the same direction from the radial wall and are equally spaced from each other.  The claims differ in the specific amount of material that is dispensed with each 90 degree turn with the instant claims dispensing 0.25 mL and the 684 dispense 0.20 mL.  The 684 is however an approximation and within the range to be optimized by an artisan of ordinary skill in the art through routine experimentation.  The scopes of the claims overlap and would be obvious variations of each other as they are other drawn to apparatus that dispenses semi-fluid material from a similarly shaped and arranged device. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Phipps et al (US 7,303,348 hereafter Phipps).
Phipps discloses an apparatus comprising a housing comprising a plurality of tabs, a rotatable platform, a screw-complex coupled to the rotatable platform, an elevator coupled to the screw-complex and a dispenser at the end of the housing [abstract, Figure 1].  The tabs contact the inner rim of the housing and are equally spaced apart to denote dosage (col. 4, lin. 30-35).  The dispenser dispenses  about 0.25 cc (0.25 mL) per rotation (col. 4, lin. 29-37).  The dosing tabs cause an audible click and tactile indication of dosing amount (Figure 3).  The apparatus comprises a comprises secondary tabs also equally spaced at the opposite end of the housing (Fig 2).  The housing further comprises a plurality of major and redundant side ticks configured to interact with the primary and secondary tabs to produce the audible rotation (col. 4, lin. 11-23).  The screw-complex comprises a hexagonally shaped bolt head and a hexagonally shaped void (Fig. 1,3 and 6). 
The reference however does not disclose a size difference between the tabs.  Changes is size and shape are well within the limits of those of ordinary skill to determine through routine experimentation and optimization.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With these aspects in mind it would have been obvious to optimize the size and shape of the Phipps apparatus to achieve optimal medication dispersion.  One of ordinary skill in the art would have been motivated to optimize the size and shape in order to provide optimal drug release and customizable drug delivery to the patient. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618